Title: From George Washington to William Washington, 25 November 1784
From: Washington, George
To: Washington, William



Dear sir,
Mount Vernon 25th Novr 1784.

From a letter dated the 9th of last month from my Nephew Geo: Augte Washington then at Burmuda, I have reason to believe he is ’ere this at Charleston. The poor fellow is travelling about in pursuit of health, which, it is to be feared he will never obtain. His determination at the time he wrote to me was, to procure a passage, which he thought might happen in a fortnight or three weeks, for Turks Island —thence to your City, where he proposed to stay during the inclemency of the winter.
He writes to me for some winter cloaths which he left here; but as I know of no direct or safe conveyance and as I presume his finances may be somewhat reduced, you would oblige me by procuring him a credit for such sums as he may want for this & other purposes, & I will see that due payment is made. I beg leave to recommend him to your patronage & kind offices whilst he remains in So. Carolina—he is a very amiable young man, and one for whom I have an entire affection and regard.
I saw your Brother, well, the other day at Richmond. It is said he is on the point of Matrimony; but of this & other matters of family concern, I presume you receive regular & better advice than I can give. tho’ unknown I beg leave to offer my best respects to your Lady. Mrs Washington joins me in it, & in complimts to yourself. I am Dr Sir &c. &c.

G: Washington

